 1    ERIK J. OLSON (CA SBN 175815)                    Vernon M. Winters (SBN 130128)
      EJOlson@mofo.com                                 Sue Wang (SBN 286247)
 2    ERIC C. PAI (CA SBN 247604)                      SIDLEY AUSTIN LLP
      EPai@mofo.com                                    555 California Street, Suite 2000
 3    MORRISON & FOERSTER LLP                          San Francisco, CA 94104-1503
      755 Page Mill Road                               Telephone: (415) 772-1200
 4    Palo Alto, California 94304-1018                 Facsimile: (415) 772-7400
      Telephone: (650) 813.5600                        vwinters@sidley.com
 5    Facsimile: (650) 494.0792
                                                       Nicholas Groombridge (pro hac vice)
 6    Attorneys for Plaintiff                          Eric A. Stone (pro hac vice)
      SANDOZ INC.                                      Jennifer H. Wu (pro hac vice)
 7                                                     PAUL, WEISS, RIFKIND, WHARTON &
                                                       GARRISON LLP
 8                                                     1285 Avenue of the Americas
                                                       New York, NY 10019-6064
 9                                                     Telephone: (212) 373-3000
                                                       Facsimile: (212) 757-3990
10                                                     ngroombridge@paulweiss.com

11                                                     Wendy A. Whiteford (SBN 150283)
                                                       Lois M. Kwasigroch (SBN 130159)
12                                                     AMGEN INC.
                                                       One Amgen Center Drive
13                                                     Thousand Oaks, CA 91320-1789
                                                       Telephone: (805) 447-1000
14                                                     Facsimile: (805) 447-1010
                                                       wendy@amgen.com
15
                                                       Attorneys for Defendants
16                                                     AMGEN INC. and AMGEN
                                                       MANUFACTURING, LIMITED
17

18                                    UNITED STATES DISTRICT COURT

19                                 NORTHERN DISTRICT OF CALIFORNIA

20                                           SAN FRANCISCO DIVISION

21

22    SANDOZ INC.,                                        Case No. 3:19-cv-00977-RS

23                              Plaintiff,                AMENDED STIPULATION AND
                                                          ORDER STAYING DISCOVERY
24           v.                                           AND DISCLOSURES

25    AMGEN INC. and AMGEN
      MANUFACTURING, LIMITED,
26
                                Defendants.
27

28

     AMENDED STIPULATION AND [PROPOSED] ORDER STAYING DISCOVERY AND DISCLOSURES
     Case No. 3:19-cv-00977-RS
     pa-1893676
 1          Pursuant to Civil Local Rule 7-12, Plaintiff Sandoz Inc. (“Sandoz”) and Defendants

 2   Amgen Inc. and Amgen Manufacturing, Limited (collectively, “Amgen”), through their

 3   undersigned counsel, hereby stipulate as follows:

 4          WHEREAS, Sandoz filed a Complaint for Declaratory Judgment of Patent

 5   Noninfringement and Invalidity (ECF No. 1) with respect to Sandoz’s biosimilar filgrastim and

 6   pegfilgrastim products on February 21, 2019;

 7          WHEREAS, Amgen filed a Motion to Dismiss (ECF No. 22) on April 24, 2019;

 8          WHEREAS, Sandoz intends to oppose the Motion to Dismiss;

 9          WHEREAS, the parties agree that it would promote judicial economy and conserve the

10   resources of the Court and the parties to defer discovery and disclosures until after the Motion to

11   Dismiss is resolved;

12          NOW, THEREFORE, the parties hereby stipulate and request that the Court stay

13   discovery and disclosures as follows:

14          1.      While the Motion to Dismiss is pending, all deadlines shall be stayed for: (a)

15   responding to discovery requests pursuant to Fed. R. Civ. P. 26 through 37; (b) initial disclosures

16   pursuant to Fed. R. Civ. P. 26(a)(1); and (c) contentions and disclosures pursuant to Patent Local

17   Rules 3-1 through 3-9.

18          2.      If the Motion to Dismiss is denied, the parties shall promptly meet and confer on a

19   schedule for completing the stayed discovery and disclosures, with the deadlines for disclosures

20   and contentions beginning no later than 30 days after the ruling on the Motion to Dismiss. The

21   parties shall submit their proposed schedule to the Court within 10 days after the ruling on the

22   Motion to Dismiss.

23
      Dated: May 1, 2019                            MORRISON & FOERSTER LLP
24

25                                                  By:    /s/ Erik J. Olson
                                                           Erik J. Olson
26
                                                           Attorneys for Plaintiff
27                                                         SANDOZ INC.
28

     AMENDED STIPULATION AND [PROPOSED] ORDER STAYING DISCOVERY AND DISCLOSURES                      1
     Case No. 3:19-cv-00977-RS
     pa-1893676
 1

 2
      Dated: May 1, 2019                            PAUL, WEISS, RIFKIND, WHARTON &
 3                                                  GARRISON LLP
 4
                                                    By:    /s/ Nicholas Groombridge
 5                                                         Nicholas Groombridge
 6                                                         Attorneys for Defendants
                                                           AMGEN INC. and AMGEN
 7                                                         MANUFACTURING, LIMITED
 8

 9                                   SIGNATURE ATTESTATION
10          Pursuant to Civil Local Rule 5-1(i)(3), I hereby certify that concurrence in the filing of
11   this document has been obtained from each of the other Signatories shown above.
12
      Dated: May 1, 2019                            By:    /s/ Erik J. Olson
13
                                                           Erik J. Olson
14

15

16

17

18

19   PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21           May 3
     Dated: ___________, 2019
                                           THE HONORABLE RICHARD SEEBORG
22                                         UNITED STATES DISTRICT COURT JUDGE

23

24

25

26

27

28

     AMENDED STIPULATION AND [PROPOSED] ORDER STAYING DISCOVERY AND DISCLOSURES
     Case No. 3:19-cv-00977-RS.                                                                          2
     pa-1893676
